Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat No. 10779022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 3/01/2022 have been fully considered but they are not persuasive. 
In regard to claims1 and 8, the applicant argues that the recording device manager of Ross does not teach the recording device as recited in claim 1 because it fails to determine a first recording status of the recording device and fails to provide the information of the recording device. The argument is based on the interpretation that the recording device manager 12 only reports on recording statuses of recording devices separate from itself.
The examiner respectfully disagrees with the argument because Ross describes in para [0039] that, “The recording device manager 12 is a standalone device but can be incorporated into other devices, such as a police laptop, a police radio, a recording device (including the vehicle recording device 14), or a mobile communications device.” Therefore, if the recording device manager 12 is integrated with recording device 14 then it would be operable to report on it’s own recording status as well as the recording status of recording device(s) 18 as described in para [0043]-[0044].
Regarding claim 14, the applicant similarly argues that the office action appears to rely on different components of Ross to teach the same "second device" as recited in claim 14 … para. [0041] and FIG. 2 of Ross clearly show that this indicator is included in housing 22 of "recording device manager 12" and not the devices 14, 18 instructed to begin recording as disclosed in Ross.
The examiner respectfully disagrees with the argument because Ross describes in para [0039] that, “The recording device manager 12 is a standalone device but can be incorporated into other devices, such as a police laptop, a police radio, a recording device (including the vehicle recording device 14), or a mobile communications device.” Therefore, if the recording device manager 12 is integrated with recording device 14 then it would be operable to report on it’s own recording status as well as the recording status of recording device(s) 18 as described in para [0043]-[0044]. Also, para [0020] describes, “a vehicle recording device 14 mounted in a police vehicle 16 and communicatively coupled (i.e., synced) to the recording device manager 12”. Therefore, the operations of device manager 12 and operations recording device 14 can be interpreted as the operations of the same device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160042767 A1 to Araya et al., hereafter Araya, in view of US 20150050003 A1 to Ross et al., hereafter Ross.

Regarding claim 1, Araya discloses a recording device for recording an event, the recording device comprising: 
a user interface (par. [0046] – “display 26”; also, par. [0037]-[0038] – “right-click on a mobile or fixed location device icon or otherwise initiate a real-time video and/or audio stream from the device”); 
a communication circuit configured to receive a beacon via wireless communication from a second recording device (para [0069]-[0070], fig. 11: officer personal body camera devices may send/receive recording beacons/alerts from each other).
Araya further teaches determining the status of networked devise (para [0047]: “location and other status metadata from vehicle and mobile devices may be automatically and continuously reported”), but does not explicitly describe that the status includes recording status of the devices.
However, in analogous art, Ross teaches a processing circuit configured to perform operations comprising: determining a first recording status of the recording device; detecting a second recording status of the second recording device in accordance with the beacon (para [0043]-[0044]: “The second indicator 26 blinks quickly when at least one of the recording devices 14, 18 is recording”; also see para [0039]: The recording device manager 12 … can be incorporated into other devices, such as … a recording device (including the vehicle recording device 14); and
providing a first information via the user interface in accordance with the first recording status of the recording device comprising one of buffering or not recording and the second recording status of the second recording device comprising recording (para [0043]-[0044]: The second indicator 26 blinks quickly when at least one of the recording devices 14, 18 is recording, or slowly blinks two pulses when none of the recording devices are recording. Also see para [0039]: The recording device manager 12 … can be incorporated into other devices, such as … a recording device (including the vehicle recording device 14); Therefore, the user interface of Ross provides information in accordance with the state when the first device is not recording and the second device is recording, i.e. blinking quickly. Furthermore, although Ross does not describe displaying information about each device individually, the device does implicitly perform a step of determining the recording status of each individual device and displaying information based on the status of each individual device. Therefore the cited portions of Ross meet the broadest reasonable interpretation of the claim).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the recording system of Araya in view of the recording indicator of Ross in order to communicate to the police officer various statuses of the recording devices (Ross, par. [0043]).

Regarding claim 2, Araya modified by Ross teaches the recording device of claim 1, and Ross further teaches wherein the user interface is configured to present the first information as at least one of visual, audio, or haptic information (par, [0043]-[0044] – “The second indicator 26 blinks quickly…”).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 3, Araya modified by Ross teaches the recording device of claim 2, and Ross further teaches wherein the operations further comprise providing a second information via the user interface in accordance with the first recording status of the recording device comprising buffering or not recording and the second recording status of the second recording device comprising buffering or not recording, and wherein the second information is different from the first information (para [0043]-[0044]: The second indicator 26 blinks quickly when at least one of the recording devices 14, 18 is recording, or slowly blinks two pulses when none of the recording devices are recording; also see para [0039]: The recording device manager 12 … can be incorporated into other devices, such as … a recording device (including the vehicle recording device 14);).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 4, Araya modified by Ross teaches the recording device of claim 3, and Ross further teaches wherein the user interface comprises a light emitting diode, providing the first information comprises providing the first information via the light emitting diode, and providing the second information comprises providing the second information via the light emitting diode (para [0043]-[0044]: The indicators 24, 26, 28 are three light emitting diodes (LEDs), or alternatively, backlit cells, graphical displays, or analog indicators).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 5, Araya modified by Ross teaches the recording device of claim 4, and Ross further teaches wherein providing the first information via the light emitting diode comprises providing the first information via a first color of light emitted by the light emitting diode and providing the second information via the light emitting diode comprises providing the second information via a second color of light emitted by the light emitting diode, and wherein the first color of light is different from the second color of light (para [0043]-[0045]: Ross does teach different colored LEDs, e.g. red, yellow and green, for indicating different status’s of the recording device; however, Ross teaches differentiating the display of the first and second information using either quick or slow blinks of the yellow indicator. Therefore Ross does not explicitly teach displaying the first and second information using different colored LEDs as claimed. However, it would have been an obvious matter of design choice to one with ordinary skill, in the art before the effective filing date of the invention, to differentiate the display of the first and second information using different colored LEDs, instead of different blinking patterns, because Ross already teaches different colored LEDs for conveying different status information and because the use of different color LEDs for displaying the same information conveyed by different blinking patterns may be considered as a noncritical design features which does not differentiate the claimed invention from the prior art because the claimed design does not result in different function from the prior art (e.g. conveying recording status), nor does the claimed design provide unexpected results).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claims 8, 9 and 10, the method of claims 8, 9 and 10 is rejected based on the same rationale as the recording device of claims 1, 3 and 4, respectively.

Regarding claim 12, Araya modified by Ross teaches the method of claim 8, and Ross further teaches wherein reporting the first recording status and the second recording status device comprises reporting the first recording status and the second recording status in combination via a user interface (para [0043]-[0044]: The second indicator 26 blinks quickly when at least one of the recording devices 14, 18 is recording, or slowly blinks two pulses when none of the recording devices are recording. Therefore either blinking state conveys combined information regarding the first and second recording status).
The motivation to combine the references is the same as per the rejection of claim 8.

Regarding claim 13, Araya modified by Ross teaches the method of claim 12, and Ross further teaches wherein reporting the first recording status and the second recording status in combination via the user interface comprises generating a visual display, an audible sound, or a haptic sensation (para [0043]-[0044]: blinking indicators are visual).
The motivation to combine the references is the same as per the rejection of claim 8.

Regarding claim 14, Araya discloses a system for recording an event, comprising: 
a first recording device (para [0036], fig. 2: body camera), including: 
a first capture circuit configured to capture first event data related to the event (para [0036], fig. 2: mobile video, audio, and/or metadata collection device); 
a first non-transitory computer-readable storage medium configured to store the first event data from the first capture circuit (para [0048]-[0049], fig. 4: local storage capacity); 
a transmitter (para [0059], fig. 5: a mobile device 41 broadcasts beacon messages 45 to start data capture in nearby vehicle video, audio and/or metadata capture device 43).
Araya further teaches determining the status of networked devise (para [0047]: “location and other status metadata from vehicle and mobile devices may be automatically and continuously reported”), but does not explicitly describe that the status includes recording status.
However, in analogous art, Ross teaches:
a first processing circuit configured to perform first operations comprising: 
determining a first recording status in accordance with the first event data being permanently recorded in the first non-transitory computer-readable storage medium (para [0041]: processing circuitry; para [0048]: status transmitting receiving circuitry; para [0043]-[0044]: determining when at least one of the recording devices 14, 18 is recording; also para [0039]: The recording device manager 12 can be incorporated into recording device 14); and 
transmitting the first recording status via the transmitter (para [0048]: circuitry for transmitting/receiving recording status); and 
a second recording device (para [0020], fig. 1: a vehicle recording device 14 mounted in a police vehicle 16 and communicatively coupled (i.e., synced) to the recording device manager 12, and a personal recording device 18 carried by a police officer 20 and wirelessly synced to the recording device manager 12), including: 
a second capture circuit configured to capture second event data related to the event (para [0029]: recording an event with multiple devices, e.g. recording devices 14, 18); 
a second non-transitory computer-readable storage medium configured to store the second event data from the second capture circuit (para [0057]: Recordings generated by the recording devices 14, 18 and associated time stamps, metadata, and user-inputted information (described below) are temporarily stored in a local memory element such as of the particular recording device); 
a receiver configured to wirelessly communicate with the first recording device in accordance with the first recording device being proximate the second recording device at the event (para [0029], [0048]: status transmitting/receiving circuitry; para [0020]: personal recording device 18, or any other synced device in range); and 
a second processing circuit, configured to perform second operations comprising: 
receiving the first recording status via the receiver; determining a second recording status in accordance with the second event data being temporarily recorded in the second non-transitory computer-readable storage medium or not being recorded in the second non-transitory storage medium (para [0029], [0039], [0048]: determining recording status); and 
in accordance with the first recording status and the second recording status, providing a first signal (para, [0043]-[0044]: The second indicator 26 blinks quickly when at least one of the recording devices 14, 18 is recording; also, para [0039]: The recording device manager 12 can be incorporated into recording device 14).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the recording system of Araya in view of the recording indicator of Ross in order to communicate to the police officer various statuses of the recording devices (Ross, par. [0043]).

Regarding claim 15, Araya modified by Ross teaches the recording device of claim 14, wherein: the first operations further comprise: determining a third recording status in accordance with the first event data being temporarily recorded in the first non-transitory storage medium; and transmitting the third recording status via the transmitter; and the second operations further comprise: receiving the third recording status via the transmitter; and in accordance with the second recording status and the third recording status, providing a second signal different from the first signal (see para [0029], [0048] of Ross: determining recording status, and para [0043]-[0044] of Ross: The second indicator 26 blinks quickly when at least one of the recording devices 14, 18 is recording, or slowly blinks two pulses when none of the recording devices are recording. Also, para [0008] of Araya teaches where pre-event is captured or buffered which is equivalent to the state where no permanent recording is being performed).
The motivation to combine the references is the same as per the rejection of claim 14.

Regarding claim 16, Araya modified by Ross teaches the recording device of claim 15, and Ross further teaches wherein determining the second recording status comprises determining the second recording status in accordance with the second event data not being recorded in the second non-transitory storage medium (see para [0029], [0048] of Ross: determining recording status of each device, and para [0043]-[0044] of Ross: The second indicator 26 slowly blinks two pulses when none of the recording devices are recording, therefore the recording status may be determined wherein the second event data, from the second capture device, is not being recorded).
The motivation to combine the references is the same as per the rejection of claim 14.

Regarding claim 17, Araya modified by Ross teaches the recording device of claim 14, and Ross further teaches wherein the second recording device further comprises a user interface and wherein providing the first signal comprises generating at least one of a visual display, an audible sound, or a haptic sensation from the user interface (par, [0043]-[0044]: the second indicator 26 blinking quickly or slowly may be considered as a visual signal responsive to the determined recording status of the connected device; also para [0029]: recording an event with multiple devices, therefore the device as described in e.g. para [0043]-[0044] may be either of the first or second device, i.e. the beacon transmitter or beacon receiver).
The motivation to combine the references is the same as per the rejection of claim 14.

Regarding claim 19, Araya modified by Ross teaches the recording device of claim 14, wherein the second recording device comprises one of a body-worn camera and a smart phone capable of recording the second event data (Araya teaches wherein the second device may be a smartphone or body camera, para [0036], [0061]-[0062], figs. 2 and 7. Alternatively, Ross teaches, para [0056]: The personal recording device 18 is small, portable, wearable, easily concealed, and is operable to record audio, video, thermal, chemical, or other data; also para [0020], [0029]: recording with multiple devices and/or duplicate devices).

Regarding claim 20, Araya modified by Ross teaches the recording device of claim 19, wherein the second recording device comprises the body-worn camera and the first recording device comprises a second body-worn camera (Araya teaches wherein the second device may be a smartphone or body camera, para [0036], [0061]-[0062], figs. 2 and 7. Alternatively, Ross teaches, para [0056]: The personal recording device 18 is small, portable, wearable, easily concealed, and is operable to record audio, video, thermal, chemical, or other data; also para [0020], [0029]: recording with multiple devices and/or duplicate devices).


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Araya in view of Ross, further in view of US 9369635 B1 to Hilla.

Regarding claim 6, Araya modified by Ross teaches the recording device of claim 3, but fails to explicitly disclose wherein the operations further comprise providing a third information via the user interface in accordance with the first recording status of the recording device comprising recording, and wherein the third information is different from the first information and the second information.
Specifically, Ross teaches that the second indicator 26 blinks quickly when at least one of the recording devices 14, 18 is recording (para [0039], [0043]-[0044]), which therefore Ross displays the same information when one of the devices is recording regardless of which device is recording.
However, in analogous art of event recording by networked cameras, Hilla teaches an LED to indicate recording status of a first recording device (col. 33 ln. 15-29 and fig. 53) and also teaches an interface providing a visual indication of the recoding status of each networked camera (col. 8 ln. 30-36, col. 21 ln. 15-21,  col. 22 ln. 14-27).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the recording system of Araya and Ross further in view of the recoding status indicators as taught by Hilla, resulting in the invention as claimed,  in order to provide the user with more specific information regarding the statuses of each of the networked recording devices because Ross teaches that communicating the various statuses of the recording device is beneficial (Ross, par. [0043]).

Regarding claim 11, the method of claim 11 is rejected based on the same rationale as the recording device of claim 6.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Araya in view of Ross and further in view of US 20170263258 A1 to Reitz et al. (hereinafter ‘Reitz’).

Regarding claim 7, Araya modified by Ross teaches the recording device of claim 3, but fails to explicitly disclose wherein the wireless communication comprises reception of the beacon by the communication circuit using at least one of light and sound transmitted from the second recording device.
However, in analogous art, Reitz discloses wherein the wireless communication comprises reception of the beacon by the communication circuit using at least one of light and sound transmitted from the second recording device (see Abstract, para [0017], [0033]-[0034] and fig. 2B: recording devices may emit and receive audio watermarks to enable aligning or synchronizing the video recorded by the various recording devices).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the recording system of Araya and Ross further in view of the known technique of broadcasting an audio beacon as taught by Reitz in order to enable aligning or synchronizing the video recorded by the various recording devices (Reitz, para [0017]).

Regarding claim 18, the system of claim 18 is rejected based on the same rationale as the recording device of claim 7.                                                                                                                                                                                               

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN R. SMITH
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484